Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 November 1801
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


My dear Martha
Washington Nov. 27. 1801.
Your’s of Nov. 18. by mr Trist has been duly recieved. my business is become so intense that when post day comes, it is often out of my power to spare a moment. the post too, being now on the winter establishment is three days longer in carrying our letters. I am sincerely concerned at the situation of our dear little ones with the whooping cough, but much rejoiced that they have past the crisis of the disease safely. there is no disease whatever which I so much dread with children. I have not heard from Maria since she left you: but generally sucking children bear that disease better than those a little past that stage. I hope therefore her little Francis will do well. I am afraid, from what I hear that Moran & Perry have gone on badly with my works at Monticello. I am anxious to see the hull of the buildings once done with. we are all overjoyed with the news of peace. I consider it as the most fortunate thing which could have happened to place the present administration on advantageous ground. the only rock we feared was war; and it did not depend on ourselves but others whether we should keep out of it. we hope Great Britain will have so much to do at home that she will not have time to intrigue and plot against this country. we are now within 10. days of Congress when our campaign will begin & will probably continue to April. I hope I shall continue to hear from you often, and always that the children are doing well. my affections and contemplations are all with you, where indeed all my happiness centers. my cordial esteem to mr Randolph, kisses to the little ones, and tenderest love to yourself.
Th: Jefferson
